Name: Commission Regulation (EC) No 1850/95 of 26 July 1995 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector, in particular in respect of the payment of advances
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  means of agricultural production;  agricultural activity;  cooperation policy;  accounting
 Date Published: nan

 28 . 7. 95 EN Official Journal of the European Communities No L 177/45 COMMISSION REGULATION (EC) No 1850/95 of 26 July 1995 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of the premium schemes provided for in the beef and veal sector, in particular in respect of the payment of advances THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1 . The following subparagraph is added to Article 44 ( 1 ) : However, the advance on the special premium in respect of the 1995 calendar year may be paid from 16 October 1995 for an amount equal to 80 % of that premium'. 2. Annex III is replaced by the following : ANNEX III Average milk yield referred to in Article 25 Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), and in particular Artciles 4a (8) and 4d (8) thereof, Whereas Commission Regulation (EEC) No 3886/92 (3), as last amended by Regulation (EC) No 1 846/95 (4) lays down certain rules concerning the payment of advances ; whereas, given the difficult market situation , an increase in the amount of the advance payment of the special premium, as well a earlier payment of that advance, compatible with budget forecasts, should be authorized ; Whereas the average milk yield per Member State currently applicable to determine the number of cows eligible for the premium for suckler cows has been derived from the relevant statitics for the year 1991 except in the caes of Austria, Finland and Sweden ; whereas the average milk yield has increased considerably over the last few years ; whereas, therefore, it is appropriate to adjust those figures to the new yields, taking 1993 as the reference year for all Member States ; Whereas Regulation (EEC) No 3886/92 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom 4 600 kilograms 6 550 kilograms 5 250 kilograms 3 500 kilograms 4 300 kilograms 5 400 kilograms 4 200 kilograms 4 600 kilograms 5 300 kilograms 6 200 kilograms 4 100 kilograms 4 400 kilograms 5 500 kilograms 6 400 kilograms 5 350 kilograms.' HAS ADOPTED THIS REGULATION : Article 2 Article 1 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.Regulation (EEC) No 3886/92 is hereby amended asfollows : (') OJ No L 148, 28. 6. 1968 , p. 24. (2) OJ No L 45, 1 . 3 . 1995, p. 2. (3) OJ No L 391 , 31 . 12. 1992, p. 20 . (4) See page 28 of this Official Journal . It shall apply from 1 January 1996, with the exception of Article 1 ( 1 ) which shall apply from the day of its entry into force . No L 177/46 I EN I Official Journal of the European Communities 28 . 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission